DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-60 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more.  As per step 1 examiner recognizes the use of a processor, system, or steps stored on a non-transitory medium.  As per step 2A the claim(s) recite(s) “cause one or more recommendations of one or more second games to be provided to one or more players of a first game based, at least in part, on one or more neural networks and one or more interactions with the first game by the one or more players of the first game, wherein the one or more interactions indicate an interest in the one or more second games by the one or more players of the first game.” as being directed to a method and system comprising providing recommendations to a player for at least one second game based on data from a first game involving a user’s interaction with the first game.  Specifically this is directed to the mental process of observing a player playing a first game in order to recommend, based on information in the observation, a second game.  For example if a player plays a first person shooter as a first game then a recommendation for a second title which is also a first person shooter would be a mental step that could be carried out by an individual outside of a computer.  Examiner notes the steps are performed by a “neural network” however insufficient information is provided regarding the function of the neural network to provide anymore then a generic machine performing the mental steps above.  Specifically neural network is generically recited as performing mental steps.  Additional steps such as found in the dependents such as “the one or more interactions based in part upon keywords inferred for the one or more players in the first game” and “infer the keywords from at least one of scenes, actions, or objects corresponding to the one or more players in the first game” are steps regarding observing an environment, including media segments, to determine information about the environment which could be done as a mental step.  For example, using the above example, an individual could determine, by watching a first game, that a genre of the first game is a first person shooter and therefore base the recommendations on this.  Therefore the dependent claims amount to no more then additional observation or learning steps which are mental steps for providing the recommendation.  Therefore neural network at this time does not provide sufficient structure as to make the steps no more than mental steps performed on a generic machine.  This judicial exception is not integrated into a practical application because series of mental steps regarding recommending games to a user based on observing previous gameplay history.  Specifically a series of mental steps including observation, learning, and determining how to use the data.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the element of neural networks recited in the game lacks sufficient structure as to be no more than a generic computer element included, such as machine learning, without sufficient steps that amount to more than a generic machine performing a mental process.  Specifically at this time neural network does not provide sufficient structure as to render the claims with a practical application significantly more than the recited exemption.
	As per step 2B examiner recognize the processor, system, non-transitory medium, and network elements are all generic elements found in the gaming art.  Therefore these elements do not provide significantly more than a generic machine.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9, 11-14, 16-20, 22-24, 26-29, 31-34, 36-39, 41-44, 46-49, 51-53, 55-58, and 60 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cox et al. (US Pub. No. 2021/0011958 A1 hereinafter referred to as Cox).
As per claims 1 and 12, Cox teaches a processor and non-transitory machine-readable medium having stored thereon a set of instructions (Fig. 1 and paragraph [0012] see computer network), comprising: one or more circuits to cause one or more recommendations of one or more second games to be provided to one or more players of a first game based (abstract, Figs. 7-8, and paragraph [0014] a list of game recommendations are provided based on user history), at least in part, on one or more neural networks (paragraphs [0017] and [0035]-[0036] uses a neural network for example) and one or more interactions with the first game by the one or more players of the first game (paragraphs [0014]-[0015] gameplay history such as title played and time played are sent to the neural network), wherein the one or more interactions indicate an interest in the one or more second games by the one or more players of the first game (paragraphs [0015] and [0018] list includes a score indicating similarity between history and the title being recommended with the basis that similar scores indicate higher interest).
As per claims 2, 8, 13, 19, 23, 28, 38, 43, 48, 52, and 57 Cox teaches a processor, system and medium wherein the one or more circuits are further to determine the one or more interactions based in part upon keywords inferred for the one or more players in the first game (paragraphs [0036]-[0038] data regarding genre and type (which would be keywords) and time used are determined based on interactions).
As per claims 3, 9, 14, 20, 24, 29, 39, 44, 49, 53, and 58 Cox teaches a processor, system, and medium wherein the one or more circuits are further to infer the keywords from at least one of scenes, actions, or objects corresponding to the one or more players in the first game (paragraphs [0036]-[0037] see genre or type which would be data regarding the game itself and would include scenes, actions, or objects.  For example a game which genre is RPG would have RPG elements (actions) or a Sci-Fi genre game would have Sci-Fi type scenes).
As per claims 5, 11, 16, 26, and 31, Cox teaches a processor, system, and medium wherein the one or more circuits are further to provide data for the one or more interactions to a recommendations engine for determining the one or more second games (paragraphs [0014]-[0015] see neural network).
As per claim 6 and 17, Cox teaches a processor, system, and medium wherein the one or more circuits are further to update player profiles for the one or more players using aggregated data including the one or more interactions with the first game (paragraph [0014]-[0015] see game play history which is based on a user’s time of playing and would be updated per new request (Figs. 7, items 708 and 710)).
As per claims 36, 41, 46, 55, and 60, Cox teaches a processor, system, and medium wherein the one or more circuits are further to cause information for the one or more second games to be presented for the one or more players (paragraphs [0015] and [0018] list includes a score indicating similarity between history and the title being recommended with the basis that similar scores indicate higher interest).
As per claim 7, Cox teaches a system comprising: one or more processors to be configured (paragraph [0012] see computer network) to cause one or more recommendations of one or more second games to be provided to one or more players of a first game based (abstract, Figs. 7-8, and paragraph [0014] a list of game recommendations are provided based on user history), at least in part, on one or more neural networks (paragraphs [0017] and [0035]-[0036] uses a neural network for example) and one or more interactions with the first game by the one or more players of the first game (paragraphs [0014]-[0015] gameplay history such as title played and time played are sent to the neural network), wherein the one or more interactions indicate an interest in the one or more second games by the one or more players of the first game (paragraphs [0015] and [0018] list includes a score indicating similarity between history and the title being recommended with the basis that similar scores indicate higher interest); and one or more memories to store parameters corresponding to the one or more neural networks (paragraphs [0014]-[0015] and [0036] gameplay history such as title played and time played are sent to the neural network with neural networks having different stored setting such as time of release of a game title).
As per claim 18, Cox teaches a recommendation system (Fig. 1 and paragraph [0012] see computer network) comprising: an interaction determination system including one or more first processors to be configured to determine, using one or more first neural networks (paragraphs [0017] and [0035]-[0036] uses a neural network for example which is part of the system performing the functions), one or more interactions with a first game by one or more players of the first game (paragraphs [0014]-[0015] gameplay history such as title played and time played are sent to the neural network); and a recommendation engine including one or more second processors (Fig. 1, see plural processors) to cause one or more recommendations of one or more second games to be provided to the one or more players of the first game based (abstract, Figs. 7-8, and paragraph [0014] a list of game recommendations are provided based on user history), at least in part, on one or more second neural networks (paragraphs [0014], [0017] and [0035]-[0036] uses a neural network for example with multiple networks models included based on desired recommendations) and the one or more interactions with the first game by the one or more players of the first game (paragraphs [0014]-[0015] gameplay history such as title played and time played are sent to the neural network), wherein the one or more interactions indicate an interest in the one or more second games by the one or more players of the first game (paragraphs [0015] and [0018] list includes a score indicating similarity between history and the title being recommended with the basis that similar scores indicate higher interest).
As per claim 22, Cox teaches a processor (Fig. 1 and paragraph [0012] see computer network) comprising: one or more circuits to be configured to cause one or more recommendations of one or more second games to be provided to one or more players of a first game (abstract, Figs. 7-8, and paragraph [0014] a list of game recommendations are provided based on user history) using one or more neural networks trained (paragraphs [0017] and [0035]-[0036] uses a neural network for example), at least in part, by determining one or more interactions with the first game by the one or more players of the first game (paragraphs [0014]-[0015] gameplay history such as title played and time played are sent to the neural network), wherein the one or more interactions indicate an interest in the one or more second games by the one or more players of the first game (paragraphs [0015] and [0018] list includes a score indicating similarity between history and the title being recommended with the basis that similar scores indicate higher interest).
As per claim 27, Cox teaches a system (Fig. 1 and paragraph [0012] see computer network)  comprising: one or more processors (Fig. 1 and paragraph [0012] see computer network) to be configured to cause one or more recommendations of one or more second games to be provided to one or more players of a first game (abstract, Figs. 7-8, and paragraph [0014] a list of game recommendations are provided based on user history) using one or more neural networks trained (paragraphs [0017] and [0035]-[0036] uses a neural network for example), at least in part, by determining one or more interactions with the first game by the one or more players of the first game (paragraphs [0014]-[0015] gameplay history such as title played and time played are sent to the neural network), wherein the one or more interactions indicate an interest in the one or more second games by the one or more players of the first game (paragraphs [0015] and [0018] list includes a score indicating similarity between history and the title being recommended with the basis that similar scores indicate higher interest); and one or more memories to store the one or more neural networks (paragraphs [0014]-[0015] and [0036] gameplay history such as title played and time played are sent to the neural network with neural networks having different stored setting such as time of release of a game title).
As per claim 32, 42, 47 Cox teaches a processor, system, and non-transitory machine-readable medium having stored thereon a set of instructions (Fig. 1 and paragraph [0012] see computer network)  comprising: one or more circuits to cause one or more interactions by one or more players with a first game to be sent to a server (Fig. 3, item 302 and paragraphs [0014]-[0015] gameplay history such as title played and time played are sent to the neural network with the server side comprising the neural network components) and to receive one or more game recommendations from the server based, at least in part, on one or more neural networks (paragraphs [0017] and [0035]-[0036] uses a neural network for example) to determine whether the one or more interactions indicate an interest in the game recommendations by the one or more players (paragraphs [0015] and [0018] list includes a score indicating similarity between history and the title being recommended with the basis that similar scores indicate higher interest).
As per claim 38, Cox teaches system (Fig. 1 and paragraph [0012] see computer network)  comprising: one or more processors (Fig. 1 and paragraph [0012] see computer network)  to be configured to cause one or more interactions by one or more players with a first game to be sent to a server (Fig. 3, item 302 and paragraphs [0014]-[0015] gameplay history such as title played and time played are sent to the neural network with the server side comprising the neural network components) and to receive one or more game recommendations from the server based, at least in part, on one or more neural networks (paragraphs [0017] and [0035]-[0036] uses a neural network for example) to determine whether the one or more interactions indicate an interest in the game recommendations by the one or more players (paragraphs [0015] and [0018] list includes a score indicating similarity between history and the title being recommended with the basis that similar scores indicate higher interest); and one or more memories to store parameters corresponding to the one or more neural networks (paragraphs [0014]-[0015] and [0036] gameplay history such as title played and time played are sent to the neural network with neural networks having different stored setting such as time of release of a game title).
As per claim 51, Cox teaches a processor (Fig. 1 and paragraph [0012] see computer network) comprising: one or more circuits to be configured to cause one or more recommendations of one or more second games to be received from a server (Fig. 3, item 302 and paragraphs [0014]-[0015] gameplay history such as title played and time played are sent to the neural network with the server side comprising the neural network components) in response to sending one or more interactions by one or more players with a first game determined using one or more neural networks (paragraphs [0017] and [0035]-[0036] uses a neural network for example) trained (paragraphs [0014]-[0015] and [0036] gameplay history such as title played and time played are sent to the neural network with neural networks having different stored setting such as time of release of a game title), at least in part, by determining whether the one or more interactions indicate an interest in the game recommendations by the one or more players (paragraphs [0015] and [0018] list includes a score indicating similarity between history and the title being recommended with the basis that similar scores indicate higher interest).
As per claim 56, Cox teaches a system (Fig. 1 and paragraph [0012] see computer network)  comprising: one or more processors (Fig. 1 and paragraph [0012] see computer network)  to be configured to cause one or more recommendations of one or more second games to be received from a server (Fig. 3, item 302 and paragraphs [0014]-[0015] gameplay history such as title played and time played are sent to the neural network with the server side comprising the neural network components) in response to sending one or more interactions by one or more players with a first game determined using one or more neural networks (paragraphs [0017] and [0035]-[0036] uses a neural network for example) trained (paragraphs [0014]-[0015] and [0036] gameplay history such as title played and time played are sent to the neural network with neural networks having different stored setting such as time of release of a game title), at least in part, by determining whether the one or more interactions indicate an interest in the game recommendations by the one or more players (paragraphs [0015] and [0018] list includes a score indicating similarity between history and the title being recommended with the basis that similar scores indicate higher interest); and one or more memories to store the one or more neural networks (paragraphs [0014]-[0015] and [0036] gameplay history such as title played and time played are sent to the neural network with neural networks having different stored setting such as time of release of a game title).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 10, 15, 21, 25, 30, 35, 40, 45, 50, 54, and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US Pub. No. 2021/0011958 A1 hereinafter referred to as Cox) in view of Blong et al. (US Pub. No. 2016/0366203 A1 hereinafter referred to as Blong).
As per claim 4, 10, 21, 25, 30, 35, 40, 45, 50, 54, and 59 Cox does not teach a processor, system, or medium wherein the one or more circuits are further to analyze segments of media for the first game received on one or more streams.  However, Blong teaches a media system (abstract) comprising detecting during a media stream data regarding a user interaction with the media stream to determine player’s reaction to the media (Figs. 1 and 4 and paragraphs [0013] and [0084]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Cox with Blong, since Cox is modifiable to gather additional data regarding a user interaction with viewed media, such as gameplay, including emotionally reaction, see Blong, which provides further data to the system to indicate if a user is excited by the media in order to determine if similar media should be recommended which is another useful indicator of a user liking the media beyond just play time.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yong et al. (US Pat. No. 10,848,592 B2) teaches a gaming system comprising recommendations for games based on genre of games that a player indicates as preferred.
Tillette de Clermont-Tonnerre et al. (US Pub. No. 2020/0213650 A1) teaches a media system comprising recommendations based on user's live reaction to media feeds.
Evans et al. (US Pat. No. 10,300,394 B1) teaches a spectator audio analysis wherein audio from a stream is analyzed to determine data regarding the game play.
Wilson et al. (US Pub. No. 2015/0220835 A1) teaches the use of a neural network for recommendations.
Haze et al. (US Pub. No. 2013/0268393 A1) teaches a gaming system comprising determining data regarding a portion of a game in order to provide recommendations for a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        5/25/2022